t c memo united_states tax_court estate of emily f klauss deceased john g klauss independent executor petitioner v commissioner of internal revenue respondent docket no filed date wayne r mathis for petitioner gerald l brantley for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioner’s estate_tax of dollar_figure after concessions the sole issue for decision is whether the fair_market_value of shares of green light chemical co inc owned by emily f klauss decedent on date - - was dollar_figure as petitioner contends dollar_figure as respondent contends or some other amount we hold that it was dollar_figure section references are to the internal_revenue_code as in effect when decedent died rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a decedent decedent died on date the valuation_date in san antonio texas her husband william j klauss predeceased her decedent’s son john g klauss john klauss is the independent executor of decedent’s estate he lived in helotes texas when he filed the petition in this case b green light chemical co inc formation william j klauss cofounded the klauss--white co in it changed its name to the green light co inc green light in he ran the company until the mid-1970's and he died in john klauss worked for green light for years he began running the company in the mid-1970's and he was the chairman of the board on date he retired in ownership green light is a closely_held_corporation of the outstanding shares of stock in green light shares were included in decedent’s gross_estate under sec_2044 decedent’s children owned the remaining shares of green light stock when she died green light has never paid dividends products and operations green light formulates and markets but does not manufacture insecticides weed killers fungicides plant foods and other products for home and garden use green light sells its products to distributors who sell them to retailers such as walmart and grocery and hardware stores green light’s primary market in was the home and garden market it did not sell to farms ranches or golf courses green light’s sales volumes vary greatly according to weather conditions and the planting season its products are manufactured primarily in the fourth guarter of the calendar_year and it ships most of its products in december and january green light bills its customer sec_90 days after shipment and receives most of its revenue in may and june in green light sold its products primarily in texas oklahoma louisiana new mexico colorado and arizona its top five customers accounted for about percent of its sales in its - - fiscal_year ’ more than percent of green light’s sales in fiscal_year were to central garden green light’s environmental claims products liability insurance and risks of litigation the texas water commission later the texas natural_resources conservation commission tnrcc told green light in date that soil at its san antonio facility was contaminated with chlordane and xylene the tnrcc ordered green light to submit a corrective action plan within days green light denied that its property was contaminated and had not submitted a plan as of the time of trial green light had dollar_figure of products liability insurance in with a dollar_figure deductible it would have cost green light about dollar_figure more to increase its products liability insurance coverage to dollar_figure million with a dollar_figure deductible as of date green light was a defendant in at least six products liability lawsuits resulting from the alleged misapplication of some of its products green light faced potential liability of more than dollar_figure million in these lawsuits sale of green light to employee_stock_ownership_trust on date all of the stock of green light was sold to an employee_stock_ownership_trust created by the employees of green light c decedent’s estate_tax_return ' green light used a fiscal_year ending june - - petitioner attached to the estate’s federal estate_tax_return an appraisal of decedent’s minority interest in green light prepared by clark c munroe munroe munroe estimated and petitioner reported on that return that the fair_market_value of decedent’ sec_184 shares of green light stock was dollar_figure as of date d notice_of_deficiency respondent determined in the notice_of_deficiency that the fair_market_value of decedent’ sec_184 shares of green light stock was dollar_figure respondent now concedes that the value of decedent’s stock was not more than dollar_figure opinion the issue for decision is the fair_market_value of decedent’ sec_184 shares of green light stock on the day decedent died date a fair_market_value fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of the relevant facts see 411_us_546 sec b estate_tax regs sec_25_2512-1 gift_tax regs ’ if petitioner bears the burden of proving that respondent’s determination in the notice_of_deficiency is erroneous see rule a 290_us_111 -- - selling prices for stock ina closely_held_corporation are not available then we decide its fair_market_value by considering factors such as the company’s net_worth earning power dividend- paying capacity management goodwill and position in the industry as well as the economic outlook in its industry and the values of publicly traded stock of comparable corporations see 79_tc_938 sec_25_2512-2 gift_tax regs both parties called expert witnesses to give their opinions about the value of decedent’s green light stock on date bruce johnson johnson testified at trial for petitioner and david fuller fuller testified for respondent the record also contains the expert report of munroe who could not testify because of illness petitioner based the value reported in the estate_tax_return on munroe’s appraisal which is almost identical to petitioner’s position at trial the opinions of the expert witnesses and the positions of the parties as to the fair_market_value of decedent’s shares of green light stock are as follows petitioner’s deficiency return and petitioner’s notice and respondent’s the petition expert johnson answer expert fuller dollar_figure dollar_figure dollar_figure dollar_figure - the experts each used the income capitalization and market or public guideline company methods to estimate the value of decedent’s green light stock johnson and fuller used the same guideline companies scotts co scotts american vanguard corp american vanguard lesco inc lesco and vigoro corp vigoro johnson and fuller primarily disagree as to whether to apply a small-stock premium and whether to adjust the multiple for the growth rates of green light and the guideline companies b stock value before considering discount sec_1 the small-stock premium johnson applied a small-stock premium of percent in calculating the discount rate’ he used to approximate the return required by investors in the smallest quintile of the public stock market respondent contends that johnson was incorrect in applying a small-stock premium we disagree the income capitalization method is used to estimate the fair_market_value of income-producing property by considering the present_value of the future stream of income to be produced by that property see estate of bennett v commissioner tcmemo_1989_681 affd 935_f2d_1285 4th cir the market or public guideline company method compares the company being valued with similar publicly traded e guideline companies the discount rate is the total of the risk-free rate the equity risk premium the small-stock premium and the specific risk premium --- - johnson reasonably based the small-stock premium he used in his report on data from ibbotson associates later data from ibbotson associates’ show that the small-stock premium has declined since about or but that small capitalization stocks were yielding higher average returns than large capitalization stocks in respondent attached to respondent’s opening brief an appendix which shows that large capitalization stocks have outperformed small stocks since about we do not consider the information in the appendix because respondent provided no source for it respondent relies on an article by bajaj hakala valuation for smaller capitalization companies published in financial valuation businesses and business interests ch 12a hanan sheeler ed for the proposition that there is no small-stock premium we find johnson’s analysis to be more persuasive fuller testified that it 1s appropriate to use the ibbotson associates data from the period rather than from the period because small stocks did not consistently see ibbotson associates stocks bonds bills inflation yearbook ibbotson see also estate of hendrickson v commissioner tcmemo_1999_278 citing id pincite ’ see ibbotson associates stocks bonds bills inflation yearbook ibbotson - outperform large stocks during the 1980's and 1990's we give little weight to fuller’s analysis fuller appeared to selectively use data that favored his conclusion he did not consistently use ibbotson associates data from the period he relied on data from to support his theory that there is no small-stock premium but used an equity risk premium of percent from the data rather than the equity risk premium of percent from the period if he had used data consistently he would have derived a small-stock premium of percent and an equity risk premium of percent using the data rather than a small-stock premium of percent and an egquity risk premium of percent using the data we conclude that johnson appropriately applied a small-stock premium in valuing the green light stock growth rate johnson derived price earnings multiples from the guideline companies that he adjusted to account for differences between their expected growth rates and that of green light he selected a 5-percent growth rate for green light and used growth rates for the guideline companies ranging from to percent the ibbotson associates data for show a percent small-stock premium see ibbotson associates supra pincite -- - respondent contends that johnson incorrectly assumed that green light would grow pincite percent shortly before trial green light’s management told johnson that it had projected that green light would grow at a rate of to percent in we disagree with respondent’s contention that johnson incorrectly assumed that green light would grow pincite percent because fuller also used a 5-percent growth rate for green light respondent contends that johnson selected incorrect growth rates for the guideline companies because the sources of his data were unreliable we disagree in part johnson reasonably selected growth rates for green light and the guideline companies other than american vanguard using financial data relating to periods before the valuation_date see 101_tc_412 94_tc_193 johnson chose a 15-percent growth rate for american vanguard in part because its earnings grew percent annually from to and its export sales grew from dollar_figure in to dollar_figure million in however in light of the fact that the earnings_of green light grew faster than those of the guideline companie sec_2 in bruce johnson johnson interviewed forrest gray gray the secretary and treasurer of green light about the anticipated future growth rate of green light as of the valuation_date gray told johnson that in the management of green light expected the company to grow at a rate of to percent per year from to johnson’s use of a 15-percent growth rate for american vanguard was too generous we believe johnson should have used a 5-percent growth rate for american vanguard since that is the growth rate he used for green light and its earnings were growing faster than those of the guideline companies johnson’s analysis was more persuasive than fuller’s fuller did not adequately consider the differences between green light and american vanguard the guideline company he considered to be the most comparable for example he gave little weight to the facts that green light does not manufacture products its product lines are far less diverse than those of the guideline companies its five largest customers accounted for more than percent of its sales it sells its products regionally not nationally its primary market in was limited to the home and garden market and did not include agribusinesses or golf courses and it had minimal insurance coverage for products liability and environmental claims he did not adjust the multiples for american vanguard for customer concentration product mix geographic diversification or market segment factors we think his failure to do so was improper given the differences between green light and american vanguard other differences between the analyses of johnson and fuller a fuller’s use of the capm method fuller calculated his discount rate using the capital_asset pricing model capm in contrast johnson used a discount rate based on the build-up method ' we believe that fuller should not have used the capm in this case green light should not be valued by using the capm method because johnson and fuller agreed that it had little possibility of going public see estate of maggos v commissioner tcmemo_2000_129 estate of hendrickson v commissioner tcmemo_1999_278 furman v commissioner tcmemo_1998_157 the capital_asset pricing model capm is used to estimate a discount rate by adding the risk-free rate an adjusted equity risk premium and a specific risk or unsystematic risk premium the company’s debt-free cash-flow is then multiplied by the discount rate to estimate the total return an investor would demand compared to other investments see furman v commissioner tcmemo_1998_157 ‘t under the build-up method an appraiser selects an interest rate based on the interest rate paid on governmental obligations and increases that rate to compensate the investor for the disadvantages of the proposed investment see estate of english v commissioner tcmemo_1985_549 b fuller’s selection of a beta in applying the capm method fuller chose a beta’ of to estimate green light’s systematic risk an average amount of risk is represented by a beta of a beta of percent would be correct if an investment in green light were percent less risky than a composite investment of the standard poor’s stock composite index s p we disagree with fuller’s use of a beta because green light was a small regional company had customer concentrations faced litigation and environmental claims had inadequate insurance was not publicly traded and had never paid a dividend a beta cannot be correctly calculated for the stock in a closely_held_corporation it can only be correctly estimated on the basis of the betas of comparable publicly traded companies see estate of hendrickson v commissioner supra furman v commissioner supra fuller stated that he selected the beta based on a review of comparable companies however he did not identify these comparable companies or otherwise give any reason for his use of a beta we believe fuller’s use of a beta improperly increased his estimate of the value of the green light stock beta is a measure of systematic risk that is risk that is unavoidable and that affects the value of all assets beta measures the volatility of a stock’s return as compared to the market as a whole see furman v commissioner supra pratt et al valuing a busine sec_166 3d ed risk of litigation and environmental remediation johnson and fuller substantially agreed about the potential effects of products liability litigation and environmental claims on the value of green light stock johnson reduced his estimate of the value of green light by dollar_figure on the basis of the dollar_figure cost to green light of increasing its products liability insurance and john klauss’ estimate that it would have cost green light about dollar_figure in to pay fines and remediation costs such as excavation transportation and capping costs and lab analysis disposal and environmental engineer’s and attorney’s fees to resolve the tnrcc enforcement action in contrast fuller discounted his estimate by percent which had the effect of reducing the stock value by dollar_figure in part because counsel for green light stated that its maximum liability for the litigation claims would be percent we agree with johnson’s approach because we believe he more accurately accounted for the effects on the value of green light of the litigation and environmental claims conclusion we conclude that johnson’s analysis was more persuasive than fuller’s except for his use of a 15-percent growth rate for american vanguard cc conclusion johnson and fuller agree that the appropriate discount for lack of marketability i sec_30 percent taking into account the adjustment made to the growth rate of american vanguard we conclude that the fair_market_value of decedent’ sec_184 shares of green light stock was dollar_figure on date decision will be entered under rule
